BLUE, Judge.
The question presented by this appeal is whether Florida would recognize a waiver of extradition previously signed in another state as a condition of probation. This issue was resolved by the Florida Legislature when it included such waivers in section 941.26, Florida Statutes (1991). See Ch. 93-126 at 438, Laws of Fla.
*1065In the instant ease, however, the record lacks sufficient documentation to satisfy even the newly amended statute, or to determine that Maryland seeks this extradition. Accordingly, we reverse and remand for a new hearing.
Reversed and remanded.
FRANK, C.J., and DANAHY, J., concur.